PER CURIAM.
We have reviewed the record on appeal and after due consideration of the briefs and oral argument we are of the opinion that in case No. 74-1525, pertaining to appellant McNeil, no reversible error has been demonstrated and the judgment appealed from is therefore affirmed. However, with regard to Case No. 74-1527, pertaining to appellant Hewitt, we are of the opinion that there is an absence of substantial competent evidence to support a conviction for aiding or assisting in setting up, promoting or conducting a lottery; accordingly, the judgment of conviction and sentence is vacated and set aside with directions that the appellant Hewitt be discharged from custody.
Affirmed, in part; reversed, in part.
OWEN and MAGER, JJ., and DIA-MANTIS, GEORGE N., Associate Judge, concur.